         Case 1:18-cr-00768-RMB Document 46 Filed 10/16/19 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 16, 2019

BY CM/ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Darnel Hooker, 18 Cr. 768 (RMB)

Dear Judge Berman:

       The defendant in the above-captioned case is scheduled to be sentenced before Your Honor
on November 4, 2019. For the reasons set forth below, the Government believes that a Guidelines
sentence of 60 months’ imprisonment is sufficient, but not greater than necessary, to meet the
legitimate purposes of sentencing.

   I. Offense Conduct

        The defendant, a previously convicted felon, shot and injured two people on October 5,
2018 in the courtyard of the Sedgwick Houses in the vicinity of West 174th Street and Montgomery
Avenue in the Morris Heights neighborhood of the Bronx. He did so after participating in a
physical fight with the victims in a nearby liquor store. (PSR ¶¶ 10, 21). After that altercation,
the defendant stalked the victim to Sedgwick Houses where he fired at them multiple times, hitting
one victim (“Victim-2”) in the abdomen and arm, and the other victim (“Victim-1”) in the leg.
(PSR ¶ 8).

        Surveillance video captures the defendant’s path that night, and is consistent with accounts
from Victim-1 and Victim-2. (PSR ¶¶ 10-21). Among other things, the video shows that the
defendant made his way from a barbershop to a liquor store on Featherbed Lane in the Bronx.
(PSR ¶ 10). The defendant arrived at the liquor store as Victim-1 and Victim-2 were leaving it.
Victim-2 bumped into the defendant’s associate (“UM-1”) as he left the store, which led to a
physical confrontation between Victim-2 and UM-1, in which the defendant ultimately joined.
(PSR ¶ 10). The defendant and Victim-2 exchanged several blows, leaving the defendant bleeding
from his head as he walked away from the liquor store. (PSR ¶¶ 10, 16). During the fight, UM-
1 pulled and flashed a pistol from his waistband. (PSR ¶¶ 10-11). Victim-1 went to a supermarket
from the liquor store and then walked to the Sedgwick Houses where he met Victim-2 on a stairway
near the corner of Montgomery Street leading to the housing development. (PSR ¶ 17). The
shooting itself is not captured on surveillance video, but video from the vicinity shows the
           Case 1:18-cr-00768-RMB Document 46 Filed 10/16/19 Page 2 of 4
                                                                                           Page 2


defendant following in the direction of Victim-1 moments before the shooting in the direction of
the steps leading up to the Sedgwick Houses. (PSR ¶ 17). Moments after the shooting, the
defendant fled the scene of the crime, walking away from the Sedgwick Houses, and back in the
direction from which he had just come. (PSR ¶ 19). As the defendant proceeded farther away
from the shooting and turned a corner, he continued to walk noticeably faster away from the scene.
(PSR ¶¶ 19-20). NYPD officers recovered shell casings at the top of the steps leading to the
Sedgwick Houses, right where the defendant was standing at the time of the shooting. (PSR ¶ 2).
NYPD officers responding to the scene of the shooting also spoke to at least one eyewitness who
provided a description of the shooter that matched the defendant.

        On October 12, 2018, the defendant was arrested by NYPD officers in connection with this
shooting and charged by complaint. (Docket Nos. 1, 4). On October 22, 2018, a grand jury
returned an indictment, 18 Cr. 768 (RMB), charging the defendant with one count of being a felon
in possession of ammunition in or affecting interstate commerce, in violation of Title 18, United
States Code, Section 922(g)(1). (Docket No. 7). On or about July 2, 2019, the defendant pled
guilty to a Superseding Information, S2 18 Cr. 768 (RMB) charging him with conspiring to possess
ammunition, in violation of 18 U.S.C. § 371. (PSR ¶¶ 1-2).

   II. The Applicable Guidelines Range

        As set forth in the Presentence Report (“PSR”), the parties stipulated, among other things,
that the defendant possessed ammunition in connection with attempted murder and that a victim
sustained permanent or life-threatening bodily injury, and that the applicable offense level was
therefore 34. (PSR ¶ 4). The parties further stipulated that the defendant has 12 criminal history
points and is in Criminal History Category V. (PSR ¶ 4(h)). Based on these calculations, the plea
agreement stipulated an applicable Guidelines range of 235 to 293 months’ imprisonment, but
further specified that the Stipulated Guidelines Sentence was 60 months’ imprisonment because
60 months was the statutorily authorized maximum sentence. (PSR ¶ 4(i)).

        Probation likewise calculates a Guidelines range of 235 months to 293 months, capped by
the statutorily authorized maximum sentence of 60 months’ imprisonment. (PSR ¶ 100). The PSR
recommends a sentence of 60 months’ imprisonment. (PSR at p. 25).

   III.     Discussion

          A. Applicable Law

       As the Court is well aware, the Sentencing Guidelines still provide strong guidance to
sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.
Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study
based on extensive empirical evidence derived from the review of thousands of individual
sentencing decisions,” Gall v. United States, 128 S. Ct. 586, 594 (2007), district courts must treat
the Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at
596. After that calculation, however, the Court must consider the seven factors outlined in Title
18, United States Code, Section 3553(a), which include the nature and circumstances of the
          Case 1:18-cr-00768-RMB Document 46 Filed 10/16/19 Page 3 of 4
                                                                                              Page 3


offense, the individual characteristics of the defendant, and the need to adequately deter criminal
conduct and promote respect for the law. Id. at 50 & n.6.


       B.      A Guidelines Sentence is Appropriate in this Case.

        In light of the nature and circumstances of the instant offenses, as well as the history and
characteristics of the defendant, the Government respectfully submits that the Court should impose
a sentence at the Stipulated Guidelines Sentence of 60 months’ imprisonment. The 18 U.S.C.
§ 3553(a) factors most applicable here include the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, to protect the public from harm, to
provide just punishment, and to afford adequate deterrence to this defendant and to other similarly
situated individuals. See 18 U.S.C. § 3553(a)(2)(A)-(B).

         First, the defendant’s offense was extremely serious and just punishment is needed. Based
on the apparent provocation of one of the victims bumping into the defendant’s friend at a liquor
store, the defendant retaliated first with physical assault and then by shooting and severely injuring
his two victims. This attempted murder also clearly involved premeditation and planning. The
defendant stalked the victims to the courtyard of the Sedgwick Houses with the intent to shoot
them and opened fired at close range, shooting at them numerous times. By committing this
shooting in the public courtyard of a residential neighborhood, the defendant not only endangered
the victims but also the residents of this residential complex and other passersby.

         Second, the defendant committed this senseless act of violence with a track record of
serious criminal activity and a failure to be deterred by prior convictions or prior substantial prison
sentences. The Court should have no confidence that the defense’s suggested sentence of 36
months in prison will adequately deter this particular defendant from committing future serious,
violent crimes; as detailed in the PSR, the defendant was previously sentenced to 5 years’
imprisonment for shooting a robbery victim in the knee. (PSR ¶ 48). Despite that prior sentence,
the defendant went on to commit a very similar offense here, and the sentence should therefore
reflect the need to deter the defendant from future crime and to protect the public from future harm.
         Case 1:18-cr-00768-RMB Document 46 Filed 10/16/19 Page 4 of 4
                                                                                          Page 4


V.     Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a Guidelines sentence of 60 months’ imprisonment, as such a sentence would be sufficient but not
greater than necessary to serve the legitimate purposes of sentencing.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:        /s/
                                                     Andrew K. Chan
                                                     Danielle R. Sassoon
                                                     Assistant United States Attorney
                                                     (212) 637-1072/1115

cc: Sarah Baumgartel, Esq.
